Title: To George Washington from Lafayette, 23 August 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris August the 23d 1790

What Would Have Been My feelings, Had the News of Your illness Reached me Before I knew My Beloved General, My Adoptive father was out of danger! I was Struck with Horror at the idea of the Situation You Have Been in, while I, Uninformed, and to distant from You, Was Anticipating the long

waited for pleasure to Hear from You, and the Still More Endearing prospect to Visit You, and present You with the tribute of a Revolution one of Your fine Offsprings—for God’s Sake, my dear General, take Care of Your Health, don’t devote Yourself So much to the Cabinet, while Your Habit of life Has from Your Young Years, Accostumed You to a constant Exercise. Your preservation is the life of Your friends, the Sallvation of Your Country—it is for You a Relligious duty Not to Neglect Any thing that May Concern Your Health—I beg You will let me oftener Hear from You—I write when an Opportunity offers—and to My Great Sorrow I Hear My letters Must Have Miscarried, or Been detained—But as our Correspondance Can Have no other Bounds But the Opportunities to write, It Was not a Reason, Give me leave to Say, for you to Miss Any that May Have offered—and You may Easily Guess what I am Exposed to Suffer, what would Have Been my Situation Had I known Your illness Before the News of Your Recovery Had Conforted a Heart So Affectionately devoted to You.
This letter will Be delivered By two Gentlemen, one of them an Artillery officer, who are Going to Settle on the Banks of famed Scioto—How Pr[o]fitable the Scheme May Be to them, I do not determine, But as they personally are Entitled to Regard, and are much Recommended to me, I Beg You will Honour them with your kind Reception and Good Advices.
The proceedings of the National Assembly Cannot fail Being known to You—We Have Run or Cut down Every thing that was—and perhaps was it the only way to Get Rid of the Innumerable obstacles that opposed our Revolution—We after wards Have Made an Immense Emission of Resolves, Constitutional, legislative, Administrative, and of the lat[t]er Great deal too much—Happy it Has Been for us that I persuaded the Assembly to Begin with a declaration of Rights, As Among Our decrees, few may Be found that are not Consonant with the More Perfect Principles of Natural Rights, So that our Errors Being on the Popular Side, and of the Speculative turn, Monarchical influence, and Practice will fit us to Meet in a few Years a Second Convention, while Had We Gone Half way only, or taken an other Rule than that of Nature, it would Have Been impossible to Conquer our difficulties, or destroy our prejudices—it is from Such a motive that I Have Been So Eager to UnRoot out Not

only the Reality But Even the Smallest Appearance of Aristocracy Among us.
Now we are disturbed with Revolts among the Regiments—and as I am Constantly Attacked on Both Sides By the Aristocratic and the Factious party, I don’t know to which of the two we owe these insurrections—our Safe guard Against them Lies with the National guard—There is more than a Million of Armed Citizens—Among them Patriotism Reigns—and my influence with ’em, is as Great as if I Had Accepted the Chief Command. I Have lately lost Some of My favour with the Mob, and displeased the frantic lovers of licentiousness, as I am Bent on Establishing a legal Subordination—But the Nation at large are Very thankfull to me for it—it is Not out [of] the Heads of the Aristocrats to make a Counter Revolution—Nay, they do what they Can with all the Crowned Heads of Europe who Hate us like the devil—But I think their plans will Be either Abandonned or Unsuccessfull—I am Rather more Concerned with a division that Rages in the Popular Party—the Clubs of the jacobines, and 89 it is Called, Have divided the friends of liberty who accuse each other, jacobines Being taxed with a disorderly Extravagance, and 89 with a tincture of Ministerialism, and Ambition—I am Endeavouring to Bring about a Reconciliation—the affair of the 6th of October will Be Reported in the House Next week. I don’t think there will Be Against duke d’orleans, and am Sure there Are Not Against Mirabeau Sufficient Charges to impeach them—there is Some thing Cloudy in the Present Systems of those two men, altho’ they do not Seem Actually Connected—they are Both Cowards—But the prince most particularly So.
I Hope our Business will End with the Year—at which time this So much Blackened Cromwell, this Ambitious dictator, Your friend, Shall most deliciously Enjoy the Hapiness to Give up all power, all public Cares, and to Become A private Citizen in a free Monarchy, the Constitution of which, altho’ I Could not Help its’ Being Very defective Now, will lay a foundation for the Most Excellent one to Be Made in a few years.
The people Begin to be a little tired with the Revolution and the Assembly—one part to Be Ascribed to the french temper, and numberless private losses—the other part owing to the faults of the Assembly, the intrigues and the Ambition of most

of its leaders. But we Have got wind Enough to Run the Ship into Harbour.
I depend on my friend Short to Give You political intelligences—His Abilities, zeal, and the Affection and Esteem He Enjoys put Him in a Situation to Give You the Best informations—M. jefferson and Myself know His worth, and Can Warrant it—He is a most valuable man to do American Business Here.
My Best Respects wait on Mrs Washington—I Beg you to present My tenderest Compliments to Hamilton, Knox, jefferson—Be So kind as to Show them My letter as well as to M. jay to whom I also Beg My affectionate Compliments and to all friends.
Adieu, My dear General, Mde de Lafayette and family join in Affectionate Respects to You and Mrs Washington—Most Tenderly, and Respectfully I Have the Honeur to Be My Beloved General Your devoted friend

Lafayette

